EXHIBIT 10.3

 

Strategic Cooperation Agreement (English Translation)

 

between

 

Guangzhou University

 

and

 

Guangzhou Donggao New Material Co., Ltd.

 

Party A: Guangzhou University

 

Party B: Guangzhou Donggao New Material Co., Ltd.

 

February 2018

 



   

   



 

Clauses of the Agreement

 

Guangzhou University (hereinafter referred to as Party A) is a comprehensive
university based on the consolidation of Guangzhou Normal College, South China
Construction College (West Campus), Guangzhou Education College, original
Guangzhou University and Guangzhou Specialized Normal College in 2000 with the
approval of the Ministry of Education. The history of the university may be
traced back to Private Guangzhou University (founded in 1927) during the reign
of the Republic of China. The university has a large scale and a wide variety of
disciplines and has 22,900 full-time undergraduates and 2,750 PhD candidates and
postgraduate students. Currently it has 70 bachelor majors, covering philosophy,
law, education, literature, history, science, engineering, economics, management
and arts, and has 26 schools. It has 3 doctoral programs for Level I
disciplines, nearly 20 settable doctoral programs for Level II disciplines, 6
postdoctoral scientific research stations, 27 master programs for Level I
disciplines and over 150 settable master programs for Level II disciplines; in
addition, it has 5 professional master programs covering 27 fields (directions),
including Master of Education, Master of Engineering, Master of Physical
Education, Master of Fine Arts and Master of International Chinese Education.

 

Guangzhou Donggao New Material Co., Ltd. (hereinafter referred to as Party B) is
a technically innovative enterprise established in January 2018 and dedicated to
the recycling and intelligent manufacture of renewable resources in China.
Centering on headquarters economy, engaging external technical cooperation, OEM
and merger and acquisition through headquarters marketing and asset-light
operation and using the mode of equipment investment lease, the company has
realized regional coverage and expansion in the industry. The founding team
consists of Mr. Zhong Yue, senior engineers in architectural wall materials and
technicians in green recycling economy.

 

Donggao owns 22 core patented technologies and has maintained cooperation
relations with Guangdong Provincial Academy of Building Research and the
Research Institute of Advanced Engineering Technology under Wuhan University of
Technology, which has provided powerful support for the company's research and
development.

 

Under the principles of mutual benefit, joint development, cooperation and
win-win, both parties agree to form strategic partnership after friendly
negotiation.

 

Article 1 Cooperation Tenet

 

Through close cooperation, both parties will make full use of their respective
advantages and establish long-term and stable strategic partnership
characterized by mutual benefit, win-win and joint development.

 

Article 2 Cooperation Principle

 



(1) This Strategic Cooperation Agreement is not exclusive and both parties'
specific cooperation mode is to be further agreed and defined according to the
cooperation project.

 

 

(2) The technical results and intellectual property rights (patents, copyrights
and proprietary technologies) that are formed in the course of both parties'
cooperation and are proprietary to the cooperation project shall be co-owned by
both parties if there is no specific agreement in this respect.

 

 

(3) Both parties shall, under the principle of friendly negotiation, handle any
opinion or difference that may occur during cooperation.



 



  1

   



 

Article 3 Cooperation Scope and Field

 



(1) Both parties will use architectural waste residues to jointly research and
develop core-filled wall mortised concrete blocks and improve the heat retaining
property of architectural walls so as to conduce to recycling economy, energy
conservation and emission reduction and promote the enterprise's development
toward an innovative enterprise.

 

 

(2) Both parties will jointly conduct special cooperation in undertaking
scientific research projects and applying for project rewards and patents of
scientific research results at the levels of the State, Guangdong Province,
Guangzhou City and relevant departments and bureaux.

 

 

(3) Party A will, according to Party B's needs, work with Party B's technicians
to solve the technical difficulty of products in market application.



 

Article 4 Confidentiality Clause

 



(1) In a specific cooperation project, the receiving party shall not use any
document, drawing and relevant information provided to it by the other party for
any purpose beyond both parties' cooperation scope or provide the same to any
third party without the providing party's permission.

 

 

(2) The proprietary documents, materials and research results formed during both
parties' cooperation shall be co-owned by both parties if there is no specific
agreement in this respect and shall not be transferred to any third party
without the other party's permission.



 

Article 5 Effectiveness of the Agreement

 

This Agreement shall take effect after signature and sealing by both parties.

 

Article 6 Miscellaneous

 



(1) With respect to matters not covered herein, both parties may supplement
relevant information in due time according to needs.

 

 

(2) This Strategic Cooperation Agreement is made in four counterparts; each
party holds two counterparts and all the counterparts have the same legal force.



 

  2

   



 

Signature Page (This page is for signature only)

 

Party A: Guangzhou University (Contract Seal)

[taqr_ex103img1.jpg]

 

Legal Representative (or Authorized Agent): [taqr_ex103img2.jpg]

 

May 20, 2018

 

Address: 230 Waihuan West Road, University Town, Guangzhou City

 

Contact Person: Gan Wei

 



Tel: 13602853004

Fax: 020-39366575

 

 

E-mail: 13602853004@163.com

Postcode: 510006



 

Party B: Guangzhou Donggao New Material Co., Ltd. (Contract Seal): 
[taqr_ex103img3.jpg]

 

Legal Representative (or Authorized Agent): [taqr_ex103img4.jpg]

 

May 20, 2018

 

Address: Room 516, 436 Dongjiao North Road, Liwan District, Guangzhou City

 

Contact Person: Pan Qiantao

 



Tel: 18676298431

Fax: 0760-88362996

 

 

E-mail: 494464059@qq.com

Postcode: 528400



 

 



3



 